PER CURIAM.
It is conceded that a comment upon the accused’s exercise of his right to remain silent was made during the course of the trial. The appellee contends, however, that the remark was harmless. It is settled doctrine in this State that the error of which appellant complains warrants reversal without consideration of the doctrine of harmless error. Bennett v. State, 316 So.2d 41 (Fla.1975); Shannon v. State, 335 So.2d 5 (Fla.1976). See also, Willinsky v. *1052State, 360 So.2d 760 (Fla.1978); Clark v. State, 363 So.2d 331 (Fla.1978). In light of the foregoing authorities, we decline to certify to the Florida Supreme Court for reconsideration, as requested by the State, the issue of the preclusion of the harmless error doctrine to comments upon the accused’s exercise of his right to remain silent.1 Accordingly, the judgment of conviction and sentence is reversed and the cause remanded for new trial.
BOOTH, WENTWORTH and THOMPSON, JJ., concur.

. In view of the dispositive nature of this issue, the remaining points on appeal are not addressed.